Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01464-NYW

 CENTER FOR BIOLOGICAL DIVERSITY and
 FOOD & WATER WATCH,

         Plaintiffs,
 v.

 SWIFT BEEF COMPANY,

        Defendant.

                                    CONSENT JUDGMENT


       In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

R. Civ. P. 58(a), the following Judgment is hereby entered.

       PURSUANT to and in accordance with the Consent Decree [#80] entered by the Honorable

Nina Y. Wang on March 16, 2021, incorporated herein by reference, it is

       ORDERED, ADJUDGED, AND DECREED as follows:

                                      I.      BACKGROUND

         A.      Plaintiffs Center for Biological Diversity and Food & Water Watch brought this

 action against Defendant Swift Beef Company alleging certain violations of the Federal Water

 Pollution Control Act, otherwise known as the Clean Water Act, 33 U.S.C. § 1251 et seq. (“Clean

 Water Act”), arising from Defendant’s operations of the Lone Tree Wastewater Treatment

 Facility in Greeley, Colorado;

         B.      Plaintiff Center for Biological Diversity (“Center”) is a non-profit, public benefit

 corporation organized under the laws of the State of California, dedicated to the preservation of

 biodiversity, native species, and ecosystems;

         C.      Plaintiff Food & Water Watch (“FWW”) is a non-profit, public benefit

                                                 -1-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 2 of 16




 corporation organized under the laws of the District of Columbia that mobilizes people to build

 political power to move bold solutions to the most pressing food, water, and climate problems of

 our time. FWW uses grassroots organizing, policy advocacy, research, communications, and

 litigation to protect people’s health, communities, and democracy;

        D.      Swift Beef Company (“Swift Beef” or “Defendant”) is a corporation organized and

 existing under the laws of the State of Delaware and authorized to conduct business in the State

 of Colorado;

        E.      At all times relevant here, Swift Beef has owned and operated a beef processing

 plant (“Beef Plant”) located at 800 North 8th Avenue, Greeley, Colorado 80632;

        F.      Swift Beef currently owns a former lamb processing plant (“Lamb Plant”) located

 at 920 North 7th Avenue, Greeley, Colorado 80631;

        G.      At all times relevant here, Swift Beef has owned and operated the Lone Tree

 Wastewater Treatment Facility (“Facility”) located at located at 24750 Weld County Road 62 ½,

 Greeley, Colorado 80631;

        H.      On October 9, 2012, the Colorado Department of Public Health and Environment

 (“CDPHE”) issued Swift Beef a discharge permit, Permit No. CO-0027707 (“Water Permit”),

 pursuant to the Colorado Water Quality Control Act, C.R.S. 25-8-101 et seq, under the authority

 vested to the State under the Clean Water Act, 33 U.S.C. § 1342 et seq. The Water Permit

 authorizes Swift Beef to discharge treated Facility wastewater, originating from the Beef Plant and

 Lamb Plant, to Lone Tree Creek, a tributary of the South Platte River, subject to the specific

 effluent limitations and other conditions;

        I.      CDPHE administratively extended the Water Permit, which was set to expire five

 years after issuance, on December 1, 2017;

                                                 -2-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 3 of 16




        J.      The Water Permit includes, among other things, effluent limitations on Whole

                Effluent Toxicity (“WET”) and ammonia;

        K.      On January 31, 2019, Plaintiffs issued a notice of intent to sue letter to Swift Beef

 (the “CWA NOI”) for alleged violations of the CWA [#80 at 21–37 (Ex. A)]. The CWA NOI

 includes Plaintiffs’ allegations that Swift Beef violated certain conditions relating to WET

 standards, ammonia limits, and associated compliance response and monitoring requirements as

 contained in the Water Permit. The letter was concurrently served on the Administrator of the U.S.

 Environmental Protection Agency, (“U.S. EPA”), the Regional Administrator of the U.S. EPA for

 Region 8, and the Attorney General of the United States;

        L.      On May 23, 2019, Plaintiffs initiated the above-captioned action against Swift Beef,

 alleging violations of the CWA, as identified in the CWA NOI letter, and seeking declaratory and

 injunctive relief, the imposition of civil penalties, and Plaintiffs’ litigation costs, including

 attorneys’ fees and costs (“Complaint”);

        M.      Plaintiffs served the Complaint in this matter upon Swift Beef, the Administrator

 of the U.S. EPA, the Regional Administrator of the U.S. EPA for Region 8, and the Attorney

 General of the United States as required under 40 C.F.R. § 135.4;

        N.      On July 24, 2020, the Center and FWW issued a supplemental notice of intent to

 sue letter to Swift Beef (the “Supplemental CWA NOI”), alleging violations of WET and ammonia

 limits that post-dated the Complaint [#80 at 38–43 (Ex. B)]. Plaintiff served the same

 concurrently on the Administrator of the U.S. EPA, the Regional Administrator of the U.S. EPA

 for Region 8, and the Attorney General of the United States;

        O.      On August 6, 2020, CDPHE’s Water Quality Control Division issued Swift Beef

 a Notice of Violation and Cease and Desist Order due to alleged 2020 WET and ammonia

 violations, [#80 at 44–53 (Ex. C)], as identified in Plaintiffs’ July 24, 2020 Supplemental CWA
                                                 -3-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 4 of 16




 NOI. Among other things, CDPHE’s Notice of Violation and Cease and Desist Order required

 Swift Beef to retain a third-party consultant experienced in industrial wastewater treatment and

 management;

        P.      In accordance with CDPHE’s Notice of Violation and Cease and Desist Order,

 Swift Beef retained the services of Woodard & Curran. Woodard & Curran evaluated the Lone

 Tree Facility for the purpose of identifying ways to improve the Facility and ensuring future and

 long-term compliance with the terms and conditions of the Water Permit. On November 4, 2020,

 Woodard & Curran issued a report that identifies several corrective measures, including for

 upgrades to instrumentation and process controls at the Facility. The November 4, 2020 report is

 incorporated into the Consent Decree and attached as Exhibit D thereto [#80 at 54–73];

        Q.      On July, 20, 2015, CDPHE issued Swift Beef an air permit, Permit No. 95WE757

 (“Air Permit”), pursuant to the Clean Air Act and the Colorado Air Pollution Prevention and

 Control Act, C.R.S. § 25-7-101 et seq. and under the authority vested to the State under the Clean

 Air Act’s State Implementation Program, 42 U.S.C. § 7410 et seq., which governs air emissions

 from the Plant and its various points of emission, including emissions from the salt recovery

 system (Emission Point 20), subject to specific limitations and other conditions;

        R.      On July 23, 2018, Swift Beef applied for a modification to its Air Permit with

 CDPHE to include a wet scrubber for its salt recovery system (Emission Point 20). Among other

 things, Swift Beef’s application states that the wet scrubber’s “operation began on” date for the

 purposes of Swift Beef’s application was February 12, 2018;

        S.      On October 1, 2019, Plaintiff issued a notice of intent to sue letter to Swift Beef

 (the “CAA NOI”) for alleged violations of the Clean Air Act, 42 U.S.C. § 7401 et seq. and served

 same on the Administrator of the U.S. EPA, the Regional Administrator of the U.S. EPA for

 Region 8, and the Attorney General of the United States [#80 at 74–85 (Ex. E)];

                                                -4-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 5 of 16




        T.      The CAA NOI alleged that Swift Beef violated certain conditions of its Air Permit

 relating to Swift Beef’s operation of a salt evaporator system at its Beef Plant (Emission Point

 20), triggered by the date the wet scrubber began operating pursuant to the Air Permit application

 (as referenced in paragraph R above), including for failing to give notice of startup, failure to

 conduct initial compliance testing, failure to provide an operating and maintenance plan, failure

 to provide certain specifications of the salt evaporator, failure to properly self- certify the salt

 evaporator, failure to properly provide fuel consumption limits for the salt evaporator, and failure

 to certify compliance with emission limits for criteria pollutants released from the salt evaporator;

        U.      On October 29, 2019, CDPHE’s Air Quality Control Division issued Swift Beef

 a Compliance Advisory based on some of the same alleged violations Plaintiffs alleged in their

 CAA NOI. On March 26, 2020, CDPHE and Swift Beef entered into a Compliance Order on

 Consent to resolve the violations identified in the October 29, 2019 Compliance Advisory;

        V.      On August 27, 2020, Swift Beef retained the Ramboll Engineering Company to

 investigate the salt evaporator system utilized at the Beef Plant and evaluate the cause of visible

 air emissions that at times can exceed allowable opacity limitations and identify a pathway to a

 solution (“Ramboll Proposal”) [#80 at 86–92 (Ex. F)].

        W.      On January 20, 2021, Plaintiffs filed a Supplemental Complaint alleging that

 Swift Beef violated the ammonia limits and WET test limits of its Water Permit, and certain

 conditions of its Air Permit identified in Plaintiffs CAA NOI (“Supplemental Complaint”);

        X.      Plaintiffs served the Supplemental Complaint in this matter upon Swift Beef, the

 Administrator of the U.S. Environmental Protection Agency, (“U.S. EPA”) the Regional

 Administrator of the U.S. EPA for Region 8, and the Attorney General of the United States as

 required under 40 C.F.R. § 135.4;

        Y.      Swift Beef denies the allegations in the Complaint, Supplemental Complaint and
                                                 -5-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 6 of 16




 violations identified in the CWA NOI, Supplemental CWA NOI and CAA NOI, and alleges that

 it was in compliance with its Water Permit at the time of the filing of the Complaint and

 Supplemental Complaint, and has implemented measures both voluntarily and in compliance

 with regulatory requirements and further agrees to take the actions listed therein under Section III

 (Requirements) to help ensure compliance with its Air Permit and Water Permit;

         Z.      Plaintiffs and Swift Beef (collectively the “Parties”) have negotiated the Consent

 Decree in good faith and at arm’s length, and agree that the settlement of the above-captioned

 action through the Consent Decree without further litigation is in the public interest and is a fair,

 reasonable, and appropriate means of resolving all claims in this action. Nothing therein shall

 constitute an admission of liability.

                                II.      JURISDICTION AND VENUE

         1.      This Court has jurisdiction over the subject matter of this action and the Parties

 pursuant to 28 U.S.C. § 1331 and the citizen suit provisions of the Clean Water Act, 33 U.S.C.

 § 1365(a) and Clean Air Act, 42 U.S.C. § 7604(a)(1). Venue lies in this District pursuant to 33

 U.S.C. § 1365(c)(1) and 42 U.S.C. § 7604(a)(1) because the violations in the Supplemental

 Complaint are alleged to have occurred in this judicial district. For purposes of the Consent

 Decree, or any action to enforce the Consent Decree, Swift Beef consents to the court’s

 jurisdiction and venue in this judicial district.

                                         III. APPLICABILITY

         2.      The Consent Decree shall inure to the benefit of, and be binding upon, the Parties

 and their successors, assigns, officials, agents, representatives, and staff. Changes in the

 organizational form or status of a party shall have no effect on the binding nature of the Consent

 Decree or its applicability.

         3.      The Consent Decree constitutes the final, complete, and exclusive agreement and
                                                     -6-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 7 of 16




 understanding among the Parties with respect to the settlement embodied in the Consent Decree,

 and supersedes all prior agreements and understandings among the Parties related to the subject

 matter therein. Excepts for exhibits attached thereto, no document, representation, inducement,

 agreement, understanding, or promise constitutes any part of the Consent Decree or the

 settlement it represents, nor shall they be used in construing the terms of the Consent Decree.

           4.   The Consent Decree and any injunctive relief ordered within applies solely to

 Swift Beef’s operation and oversight of the Facility and Beef Plant, which are the subjects of the

 Water Permit and Air Permit, respectively, and the Lamb Plant which is subject to the Water

 Permit.

                                 IV.     GENERAL PROVISIONS

           5.   The Consent Decree is a full and complete settlement and release of all claims

 alleged by Plaintiffs in the CWA NOI, the Supplemental CWA NOI, the CAA NOI, the

 Supplemental Complaint, and all other claims known to exist to Plaintiffs as of the date of entry

 of the Consent Decree, related to the Facility, the Beef Plant, the Lamb Plant, and Swift Beef’s

 compliance with the Clean Water Act and Clean Air Act, as against Swift Beef, its officers,

 directors, employees, shareholders, consultants, contractors, or agents.

           6.   The Consent Decree is a settlement of disputed facts and law. It is not an

 admission or adjudication regarding any allegations by Plaintiffs in this case or of any fact or

 conclusion of law related to those allegations.

           7.   The Consent Decree shall constitute a final, non-appealable judgment in this

 action and shall take effect on the day it is entered by the Court.

           8.   In the event that any part of the Consent Decree is deemed by a court of

 competent jurisdiction to be unlawful, void, or for any reason unenforceable, and if that part is

 severable from the remainder of the Consent Decree without frustrating its essential purpose,

                                                   -7-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 8 of 16




 then the remaining parts of the Consent Decree shall remain valid, binding, and enforceable. The

 Parties agree an essential purpose of the Consent Decree is a full and complete settlement and

 release of all claims as described above in Section II., paragraph 5.

        9.      If for any reason the Court should decline to approve the Consent Decree in the

 form presented, the Parties agree to continue negotiations in good faith in an attempt to cure any

 objection raised by the Court to entry of this Decree.

        10.     Each signatory to the Consent Decree certifies that he or she is fully authorized to

 enter into the terms and conditions of the Consent Decree and to execute and legally bind the

 Party he or she represents to this document. Each party acknowledges and represents that it has

 relied on the legal advice of its attorneys, who are the attorneys of its own choice, and that the

 terms of the Consent Decree have been completely explained to the party by its attorneys, and

 that the terms are fully understood and voluntarily accepted.

        11.     The Consent Decree may be signed in counterparts, and each such counterpart,

 including copies in PDF format, shall be deemed to be an original instrument, and its validity

 shall not be challenged on that basis.

                                          V. REQUIREMENTS

        12.     Swift Beef shall provide a copy of the Consent Decree to all officers, employees,

 and agents of Swift Beef whose duties might reasonably include compliance with any provision

 of the Consent Decree.

        13.     Upon entry of the Consent Decree, Swift Beef agrees to the following terms and

 conditions in full and complete satisfaction of all the claims covered by the Consent Decree:

                        a.      Swift Beef shall fully comply with the Water Permit’s WET and

                ammonia limits, and shall comply with any updated, amended, or re-issued Water

                Permit for such time as Swift Beef is covered by such Water Permit. Nothing in

                                                 -8-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 9 of 16




            this sub-paragraph affects Swift Beef’s ability to request that CDPHE terminate

            the Water Permit’s coverage of the Facility as permitted under the terms and

            conditions of the Water Permit or as otherwise authorized by law.

                   b.      Swift Beef shall fully implement the corrective measures provided

            by Woodard & Curran concerning the Facility, as required by the CDPHE August

            6, 2020 Notice of Violation/Cease and Desist Order (attached as Exhibits C and

            D [#80 at 44–73]), and in accordance with paragraph 19 of the same August 6,

            2020 Notice of Violation/Cease and Desist Order, which establishes a deadline of

            May 3, 2021 for implementing the corrective measures, subject to any revisions

            contemplated thereby.

                   c.      Within seven days of receipt from Ramboll Engineering Company,

            Swift Beef will send Plaintiffs copies of any Performance Assessment (as defined

            in Exhibit F, Task 4 of the Ramboll Proposal) provided by Ramboll addressing

            operations at, and air emission from, Swift Beef’s salt evaporator system at the

            Beef Plant. The scope of the Performance Assessment is set forth in the Ramboll

            Proposal, Task 4. The Performance Assessment shall be incorporated into the

            Consent Decree. Within eighteen (18) months of execution of the Consent Decree,

            Swift Beef shall fully implement a technically feasible solution strategy identified

            by Ramboll in the Performance Assessment, which may be a modification of the

            air scrubber system.

                   d.      Upon entry of the Consent Decree and for a period of twenty-

            seven (27) months or until such time as Swift Beef’s Water Permit coverage for

            the Facility is lawfully terminated, whichever is earlier, Swift Beef shall, no later

            than five (5) days following submission of any documents pertaining to

                                             -9-
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 10 of 16




                compliance with the Water Permit that are required to be provided to CDPHE,

                provide copies of those documents to Plaintiffs’ designated representatives in

                electronic format.

                        e.      Swift Beef shall make a payment, in lieu of a civil penalty

                authorized under 33 U.S.C. § 1365, in the amount of $300,000 to the Southern

                Plains Land Trust for land acquisition along the South Platte River downstream of

                the Lone Tree Creek confluence for the purpose of ecological protection and

                enhancement. The $300,000 payment will be made within thirty (30) days after

                the entry of the Consent Decree, shall be made by check payable to Southern

                Plains Land Trust, and shall bear the notation “Center for Biological Diversity

                and Food & Water Watch v. Swift Beef Company Consent Decree,” with a copy

                provided to Plaintiffs at that same time.

                        f.      Within fourteen (14) days of entry of the Consent Decree, Swift

                Beef shall pay Plaintiffs’ attorney fees and costs in the amount of $200,000 in full

                and complete satisfaction of any claims Plaintiffs may have under the Clean Water

                Act for attorney fees and litigation costs and expenses. Such payment shall be

                made by check payable to “Public Justice.”

        14.     In the event of an undisputed violation of the WET or ammonia limits in the Water

 Permit during the twenty-seven (27) month effective period of the Consent Decree, Swift Beef

 agrees to stipulated payments in lieu of civil penalties as follows:

                a.      $2,500 each for the first, second, and third violations;

                b.      $5,000 for the fourth, fifth, sixth, seventh, and eighth violations;

                c.      $10,000 for the ninth and subsequent violations.

 For the purposes of this section, a WET test failure constitutes one enforceable violation; one
                                                 - 10 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 11 of 16




 thirty (30) day average ammonia violation constitutes one enforceable violation; and one daily

 ammonia violation constitutes one enforceable violation. For violations, Swift Beef shall have

 any defenses available to it that exist under the Water Permit, or any successor Water Permit for

 the discharge of Facility wastewater to Lone Tree Creek, as well as any other defenses that exist

 under the Clean Water Act. In the event any government agency takes any enforcement action

 resulting in penalties, a Permit exceedance shall not constitute a violation of the Consent Decree.

 In the event there are stipulated payments, they shall be paid to Southern Plain Land Trust for

 land acquisition as described above.

                                       VI. FORCE MAJEURE

        15.     Force Majeure, for purposes of the Consent Decree, is defined as any event arising

 from causes beyond the control of Swift Beef, of any entity controlled by Swift Beef, that delays

 or prevents the performance of any obligation under the Consent Decree despite Swift Beef’s

 reasonable efforts to fulfill the obligation. The requirement that Swift Beef exercise reasonable

 efforts to fulfill the obligation includes using reasonable efforts to address the effects of any such

 event (a) as it is occurring and (b) after it has occurred to prevent or minimize any resulting delay

 to the extent reasonably possible. Force Majeure does not include Swift Beef’s financial inability

 to perform any obligation under the Consent Decree.

        16.     If any event occurs or has occurred that may delay the performance of any

 obligation under the Consent Decree, Swift Beef shall provide notice within seven (7) days of

 such event and describe the length or anticipated length of non-compliance, the circumstances

 causing non-compliance, the measures taken or to be taken to prevent or minimize non-

 compliance, and a schedule for implementation of the measure to be taken Provided that Swift

 Beef complies with the notice provision of this paragraph and Plaintiffs do not timely dispute

 Swift Beef’s claim of Force Majeure pursuant to Paragraph 18 (or, if disputed, are unsuccessful),

                                                  - 11 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 12 of 16




 then in the event that Swift Beef fails to comply or anticipate failing to comply with the

 requirements of the Consent Decree because of a Force Majeure event, such failure to comply,

 as described in the written notice to Plaintiffs under this paragraph, shall not be a violation of the

 Consent Decree and shall not result in any liability or other sanction. If such a Force Majeure

 event delays the time of performance of the obligations in either subparagraph 13(b) or 13(c), the

 parties shall jointly move the Court to extend the time for compliance with this Decree for the

 obligations in subparagraph 13(b) or 13(c) to a period equal to the actual delay resulting from

 such Force Majeure event.

                VII. RETENTION OF JURISDICTION AND DISPUTE RESOLUTION

        17.      This Court retains jurisdiction over this matter until termination of the Consent

 Decree for the purpose of resolving disputes arising under this Decree, enforcing compliance

 with the terms of this Decree, or entering orders modifying this Decree. The Parties may apply

 to the Court for any further order or relief that may be necessary regarding compliance with the

 Consent Decree.

        18.      The Parties agree to appoint the Honorable Michael E. Hegarty of the U.S. District

 Court for the District of Colorado as special master and any dispute regarding the terms or

 conditions of the Consent Decree will be submitted to the special master for resolution, and the

 special master may decide the dispute and award reasonable attorney fees and costs to either

 party. The process for resolving disputes is as follows:

                 a.    Notice of Dispute. The Party alleging a dispute shall first transmit a “Notice

              of Dispute” to the other Party, describing the substance of the dispute and proposing

              a remedy. The recipient of the Notice of Dispute shall have 14 days to respond.

                 b.    Tender of Dispute. If the Party alleging a dispute rejects the response of the

              other Party, or if the other Party fails to respond within fourteen (14) days, then the
                                                  - 12 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 13 of 16




              Party alleging the dispute may tender the dispute to Judge Hegarty for expedited

              resolution within thirty (30) days. Submission shall be effectuated by e-mail to Judge

              Hegarty’s chambers’ email address: “hegarty_chambers@cod.uscourts.gov,” with

              counsel of record for the Parties copied. The other Party shall have fourteen (14) days

              to respond to the Tendering Party’s submission, subject to the same limitations on

              length. There shall be no replies.

                 c.    Resolution of Dispute. Judge Hegarty may request the Parties to appear for

              a hearing, or to submit additional memoranda or materials, or to take other action(s)

              as may be appropriate to expediently resolve the dispute between the Parties. Judge

              Hegarty’s resolution of a dispute shall be final and binding upon the Parties. However,

              Judge Hegarty’s resolution of a dispute shall not modify the terms of the Consent

              Decree. In the event any relief recommended by Judge Hegarty would modify the

              terms of the Consent Decree, either party may move to amend the Consent Decree by

              filing the appropriate motion to be heard by Magistrate Judge Wang and the parties

              maintain all appeal rights.

                                            VIII. EFFECTIVE DATE

        19.      This agreement shall take effect upon entry of the Consent Decree by the Court.

                                             IX. TERMINATION

        20.      Unless otherwise modified by the Court, the provisions of the Consent Decree

 shall terminate twenty-seven (27) months from the date of entry of the Consent Decree, provided,

 however, Swift Beef has complied with the requirements in Paragraphs 13(b) and (c) above. If

 Swift Beef has not complied with the requirements of Paragraphs 13(b) and (c) above within

 twenty-seven (27) months from the date of entry of the Consent Decree, then the Consent Decree,

 except for Paragraphs 13(a), 13(d), and 14, shall remain in effect until such time as the obligations
                                                   - 13 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 14 of 16




 in 13(b) and/or (c) are satisfied.

                                              X. NOTICES

         21.     All notices and other communications regarding the Consent Decree shall be in

 writing and shall be fully given by mailing via first-class mail, postage pre-paid; by delivering

 the same by hand; or by sending the same via e-mail to the following addresses, or to such other

 addresses as the Parties may designate by written notice, provided that communications that are

 mailed shall not be deemed to have been given until three business days after mailing:

       To Plaintiffs:

               Neil Levine
               Public Justice
               4404 Alcott Street
               Denver, Colorado 80211
               (303) 455-0604
               nlevine@publicjustice.org

               Daniel C. Snyder
               Law Offices of Charles M. Tebbutt, PC
               941 Lawrence Street
               Eugene, OR 97401
               (541) 344-3505
               dan@tebbuttlaw.com

               Hannah Connor
               Center for Biological Diversity
               P.O. Box 2155
               St. Petersburg, Florida 33731
               (202) 681-1676
               hconnor@biologicaldiversity.org

               Tarah Heinzen
               Food & Water Watch
               36 N Buffalo St.
               Portland, OR 97217
               (202) 683-2457
               theinzen@fwwatch.org

       To Swift Beef:

               JBS USA Holdings, Inc.
                                                - 14 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 15 of 16




              Attn: Legal Department
              1770 Promontory Circle
              Greeley, CO 80634

              Steven P. Case
              McGrath North Mullin & Kratz, PC LLO
              1601 Dodge St., Ste. 3700
              Omaha, NE 68102
              Fax: 402-341-0216
              Email: scase@mcgrathnorth.com


                                       XI. PUBLIC STATEMENTS

        22.     The Parties shall agree to all language included in any press releases issued in

 connection with entry of the Consent Decree (“Press Release”), and will not make any statements

 in a manner that are materially inconsistent with the terms of the Consent Decree or the Press

 Release.

                                          XII. MODIFICATIONS

        23.     Modifications to the Consent Decree may be made only upon written agreement

 of the Parties which shall be filed with the Court.




                                                 - 15 -
Case 1:19-cv-01464-NYW Document 82 Filed 05/03/21 USDC Colorado Page 16 of 16




      IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this action for

 purposes of enforcing compliance with the terms of this Judgment.




  DATED: May 3, 2021

                                           FOR THE COURT:
                                           JEFFREY P. COLWELL, CLERK

                                        By: s/ B. Wilkins
                                                 B. Wilkins
                                                 Deputy Clerk
